DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 11, prior art failed to disclose or fairly suggest a structure comprising, along with other recited claim limitations, 
the at least one group of second conductors are electrically connected to one of the second semiconductor devices through a second shunt trace of the second interconnection structure such that the first shunt trace, the second shunt trace, the first conductors and the second conductors provide a shunt path in the first integrated circuit chip and the second integrated circuit chip.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (20150279888)
Regarding Claim 1, in Fig. 11, Chen et al. discloses a structure, comprising: a first integrated circuit 100/112 component comprising a first dielectric layer 126/226 and at least one group of first conductors 124/224 penetrating through the first dielectric layer, and the at least one group of first conductors being electrically connected to one another; and a second integrated circuit 200/212 component comprising a second dielectric layer 126/226 and at least one group of second conductors 124/224 penetrating through the second dielectric layer, and the at least one group of second conductors being electrically connected to one another, wherein a dielectric-to-dielectric bonding interface is between the first dielectric layer 126/226 and the second dielectric layer 126/226, and conductor-to-conductor 124/224 bonding interfaces are between the first conductors and the second conductors 124/224.  
Regarding Claim 2, a first width of the first conductors is substantially equal to a second width of the second conductors.  

Regarding Claim 4, the first integrated circuit 100/112 component comprises a photo-sensing chip and the second integrated circuit 200/212 component comprises a logic integrated circuit chip.  
Regarding Claim 5, the first integrated circuit component 100/112 comprises a back-side illuminated image sensor, the back-side illuminated image sensor comprises a back surface and a front surface, the back-side illuminated image sensor captures light received from the back surface, and the front surface is bonded to the logic integrated circuit chip.  
Regarding Claim 6, the first integrated circuit 100/112 component comprises: a micro-lens array 150 disposed over the back surface of the first integrated circuit component.  
Regarding Claim 7, the first integrated circuit 100/112 component comprises: 20File: 074473-lusf color filters 148 disposed over the back surface of the first integrated circuit component.  
Regarding Claim 8, in Fig. 11, a structure, comprising: a first integrated circuit chip 100/112 comprising a first semiconductor substrate having first semiconductor devices therein, a first interconnection structure 124/224 disposed on the first 
Regarding Claim 9, the at least one group of first conductors 126/226 comprise conductive vias and/or conductive pads.  
Regarding Claim 10, wherein the at least one group of second conductors 126/226 comprise conductive vias and/or conductive pads.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (20150279888) in view of Chou et al. (20140264948)
Regarding Claim 12, Chen et al. discloses everything except to disclose the limitation where the first integrated circuit chip further comprises first isolation structures electrically insulated from the at least one group of first conductors, wherein the first isolation structures surround the at least one group of first conductors.  However, Chou 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required isolation structure in Chen et al. as taught by Chou et al. in order to prevent stress applied to the surrounding dielectric layers during fusion bonding process. 
Regarding Claim 13, in Fig. 10 of Chou et al. first isolation structures 116/216 are electrically floated and are separated from one another.  
Regarding Claim 14, in Fig. 10 of Chou et al. the second integrated circuit chip further comprises second isolation structures 116/226 electrically insulated from the at least one group of second conductors 112/212, wherein the second isolation structures surround the at least one group of second conductors 112/212.  
Regarding Claim 15, in Fig. 10 of Chou et al. the first isolation structures 116/226 are bonded with the second isolation structures 112/216.  
Regarding Claim 16, in Fig. 10 of Chou et al. the second integrated circuit chip 100/200 further comprises second isolation 116/216 structures electrically insulated from the at least one group of second conductors, wherein the second isolation structures surround the at least one group of second conductors.  
Regarding Claim 17, in Fig. 10 of Chou et al. the second isolation structures 116/216 are electrically floated and are separated from one another.  
Regarding Claim 18, in Fig. 11, Chen et al. discloses a first integrated circuit component 100/200 comprising a first dielectric layer 126/226, at least one group of first conductors 124/224, the at least one group of first conductors 124/224, and the at least one group of first conductors 124/224 being electrically connected to one another; and a second integrated circuit 100/200 component comprising a second dielectric layer 126/226, at least one group of second conductors penetrating through the second dielectric layer, and the at least one group of second conductors being electrically connected to one another, wherein the first dielectric layer is bonded with the second dielectric layer, and the first conductors are bonded with the second conductors.  Chen et al. fails to disclose the required limitation where first isolation structures surrounding the at least one group of first conductors and the first isolation structures penetrating through the first dielectric layer.  However, Chou et al. discloses air trench in packages where in Fig. 10, the required isolation structures are disclosed as elements 116/216. 
It would have been obvious to one of having ordinary skill in the art at the time of effective filing to have the required isolation structure in Chen et al. as taught by Chou et al. in order to prevent stress applied to the surrounding dielectric layers during fusion bonding process. 
Regarding Claim 19, in Fig. 10 of Chou et al. the second integrated circuit component 100/200 further comprises second isolation structures 116/216 penetrate through the second 
Regarding Claim 20, in Fig. 10 of Chou et al. the first and second isolation structures 116/216 are electrically floated, and the first isolation structures 116/216 are bonded with the second isolation structures 116/216.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAZLI ERDEM whose telephone number is (571)272-1914. The examiner can normally be reached M-F, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAZLI ERDEM/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        3/3/2022